Citation Nr: 0730163	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-10 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment rendered on March 3, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
March 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Medical Center.

Documentation shows that the veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge in July 
2006.  Without explanation, he failed to appear for the 
hearing, and neither he nor his representative has requested 
to have the hearing rescheduled.  So the Board will proceed 
as if the hearing request was withdrawn.  Cf. 38 C.F.R. § 
20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran was treated in the emergency room at Maine 
General Medical Center, Augusta Division, on March 3, 2005.  

2.  At the time of the 2005 treatment in question, the 
veteran was in receipt of a total disability rating based on 
individual unemployability (TDIU).  

3.  The private medical care provided on March 3, 2005, was 
emergent, and a VA facility was not feasibly available for 
care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses for treatment rendered on March 3, 
2005, have been met.  38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Given the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Therefore, any additional discussion of the VCAA is 
unwarranted.

Pertinent law and regulations

Reimbursement of unauthorized medical expenses

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

Analysis

The record reflects that on March 3, 2005, the veteran was 
seen in the emergency room of Maine General Medical Center 
for complaint of abdominal pain.  He reported that he had had 
abdominal pain on and off for two months.  He indicated that 
he had gotten some relief recently from simethicone.  A 
review of systems was negative.  Objectively, the veteran's 
abdomen was soft and nontender with normal bowel sounds.  X-
ray and laboratory tests were normal.  The diagnosis was 
abdominal pain, probably due to a combination of constipation 
and gas.  He was discharged the same day in satisfactory 
condition.  The entire visit lasted approximately two hours.  

At the time of the veteran's admission, he had a TDIU that 
had been in effect since July 1997.

Associated with the record is an April 2005 statement from 
the veteran's VA physician stating that he advised the 
veteran on March 2, 2005 to go to the nearest emergency room 
due to increasing abdominal pain.  

The initial requirement is that treatment be for a service-
connected disability or for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  However, treatment 
can be for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability.  38 C.F.R. § 17.52.  The record 
reflects that the veteran is currently service-connected for 
generalized anxiety disorder, evaluated as 70 percent 
disabling.  The veteran has a TDIU that has been in effect 
since July 1997.  Therefore, he does have a total disability 
permanent in nature that results from service-connected 
disabilities.  38 C.F.R. § 17.120(a)(3).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b),(c).

In this case, the veteran's VA physician indicated that on 
March 2, 2005 he advised the veteran to go to the nearest 
emergency room due to increased abdominal pain.  The Board 
finds the fact that he did not go until the following day, 
March 3, is irrelevant.  He was clearly advised by his 
physician to seek immediate emergency room treatment.  The 
Board likewise finds irrelevant that the March 3, 2005 
emergency room record appears to reflect a condition of 
questionable severity.  The fact that he was told to go to 
the emergency room by his VA physician, in the Board's view, 
satisfies the criteria that the treatment was emergent in 
nature and that a VA facility was not feasibly available.  

The Board acknowledges that a Clinic Director reviewed the 
file and determined that the veteran's symptoms were not 
hazardous to his health or life and that medical services 
were available at the Urgent Care Clinic at the Togus VA 
hospital.  However, no written report from the Director has 
been associated with the claims file.  Notwithstanding, the 
Board feels that it was reasonable for the veteran to rely on 
the instructions given to him by his VA physician.  

Resolving all doubt in the veteran's favor, the Board 
concludes that the criteria for reimbursement of unauthorized 
private medical expenses associated with treatment on March 
3, 2005 have been met.  Accordingly, the benefit sought on 
appeal is granted.




ORDER

The veteran's claim for payment or reimbursement of 
unauthorized private medical expenses for treatment on March 
3, 2005 is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


